—In an action to recover damages for unjust enrichment, the defendant appeals from (1) a judgment of the Supreme Court, Suffolk County (Dunn, J.), entered August 8, 2001, which, upon her default in appearing at trial, and after an inquest, is in favor of the plaintiff and against her in the principal sum of $89,052.47, and (2) an order of the same court, dated November 21, 2001, which denied her motion to vacate the judgment.
Ordered that the appeal from the judgment is dismissed, as no appeal lies from a judgment entered upon the default of the appealing party (see CPLR 5511); and it is further,
Ordered that the order is affirmed; and it is further,
Ordered that one bill of costs is awarded to the plaintiff.
In support of her motion to vacate the judgment entered upon her default in appearing at trial, the defendant failed to demonstrate both a reasonable excuse for the default and a meritorious defense (see CPLR 5015 [a]; Wynne v Wagner, 262 AD2d 556; Martinez v Otis El. Co., 213 AD2d 523). Thus, the Supreme Court providently exercised its discretion in denying such relief.
The defendant’s remaining contentions are without merit. Ritter, J.P., Friedmann, Luciano and H. Miller, JJ., concur.